Citation Nr: 1410400	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 for posttraumatic stress disorder (PTSD) for the period from November 6, 2006, to August 6, 2008.  

2.  Entitlement to an initial rating in excess of 70 for PTSD for the period since August 6, 2008.  

3.  Entitlement to a total disability rating based on individual unemployability for the period prior to October 7, 2008.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.

This matter is on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

In a December 2010 decision, the Board assigned a 50 percent disability rating, but no more, for the period from November 6, 2006, to August 6, 2008, and a 70 percent rating, but no more, for the period since August 6, 2008.  The Veteran appealed the denial of ratings in excess of those assigned to United States Court of Appeals for Veterans Claims, which vacated the Board's decision in September 2011, and remanded the case for further development.  The issues were remanded by the Board in February 2012 and are now ready for disposition.  

In an October 2012 rating decision, the RO granted entitlement to TDIU for the period since October 7, 2008.  As such, that period is no longer on appeal.  


FINDINGS OF FACT

1. For the period from November 6, 2006 to August 6, 2008, the Veteran's PTSD has been characterized by some difficulty in maintaining social relationships, nightmares and insomnia; obsessional rituals, impaired impulse control, near continuous panic or depression affecting ability to function independently, spatial disorientation, illogical or obscure speech, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships and/or total social and occupational impairment have not been shown.

2. For the period since August 6, 2008, the Veteran's PTSD has been characterized by symptoms such as some isolation, some suicidal ideation, and panic attacks; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name have not been shown.

3.  The evidence indicates that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities from November 6, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disability, diagnosed as PTSD, for the period from November 6, 2006, to August 6, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2013).

2.  The criteria for an initial rating in excess of 70 percent for an acquired psychiatric disability, diagnosed as PTSD, for the period since August 6, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2013).

3.  From November 6, 2006, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's PTSD claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in December 2006, December 2007, October 2008 and April 2012.  38 C.F.R. § 3.159(c)(4) (2013).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Finally, it is noted that this appeal was remanded by the Board in February 2012 in order to provide the Veteran a new VA examination.  This examination was performed in April 2012 and, as noted above, is adequate for adjudication purposes.  Accordingly, there has been substantial compliance with the Board's Remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the period from November 6, 2006 to August 6, 2008, the Veteran has been assigned a 50 percent disability rating for his service-connected PTSD under 38 C.F.R. § 4.130, DC 9411 (2013).  Psychiatric disorders such as PTSD are evaluated through the application of symptoms to a general rating formula that addresses essentially all psychiatric disorders.  Under this formula, the next-higher 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

Based on the evidence of record, a rating in excess of 50 percent is not warranted for this period on appeal.  As an initial matter, while there is evidence of some of the symptoms listed in the general rating formula, they symptoms so severe that a 70 percent rating is for application.  Specifically, at psychiatric evaluations in December 2006 and January 2007, the Veteran complained of anger and hypervigilance, as well as an inability to be in crowds.  Upon each examination, though, he appeared alert and fully oriented.  His hygiene and grooming were good, his psychomotor functioning was normal, and his speech was coherent and logical.  His thought process was organized and his thinking appeared clear.  He denied any suicidal or homicidal ideation, his insight and judgment were good and his memory was intact.  

Upon VA examination in December 2006, the Veteran indicated that he continued to experience intrusive thoughts and nightmares from his experience in Vietnam.  He prefers to avoid loud noises or movies about war.  He also noted that he sometimes awakens from sleep due to hyperarousal, and that he has "frequent angry outbursts."  Upon examination, however, the Veteran exhibited no apparent disruptions in thought process or communication.  While he did indicate some suicidal ideation, he had no specific intent or a history of attempts.  He appeared well groomed and was fully oriented and his speech was normal.  While his depression symptoms included isolation, anger outbursts, increased weight and crying spells, his ability to respond in a positive way to positive events was intact.  

In a March 2007 evaluation, the Veteran indicated that his mood had improved somewhat and his episodes of anger had reduced.  While his reports of improved symptoms appeared somewhat contradicted by his wife's statements in June 2007, where she described continued avoidance and nightmares, the clinically observed symptoms were essentially the same on both occasions, and were characterized by no suicidal or homicidal ideation, good memory and concentration, good insight and judgment, and a full affect.  

The Veteran's symptoms appeared slightly worse during a psychiatric evaluation in July 2007, where he stated that he experienced crying spells and felt "more emotional."  Upon evaluation he exhibited poor eye contact and a flattened affect, but he denied any hallucinations.  However, at a follow-up evaluation only two months later, he appeared fully oriented, his hygiene and grooming were normal, and he displayed no abnormal psychomotor activity.  He denied any suicidal or homicidal ideation as well as any hallucinations.  His memory was intact, and his insight and judgment were good.  

Upon VA examination in December 2007, the Veteran stated that he continued to struggle with PTSD, which included becoming nervous when in a crowd.  He also stated that he cries, yells and hollers a lot, and also experienced daily crying spells.  He explained that he has suicidal ideation, but stated that he had no intention either at that time or in the future.  He also complained of nightmares approximately once or twice a week and a continued desire for isolation.  

Upon examination, however, he appeared fully oriented and well groomed.  While his eyes were downcast, his presentation and demeanor were "approachable."  His thought processes were logical and goal directed and there were no indications of hallucinations.  Despite the Veteran's assertions, there were no observed indications of violent behavior or impaired impulse control, and his judgment and insight appeared intact.  Overall, the examiner determined that the Veteran still appeared to be struggling with his PTSD, but believed that the Veteran's symptoms were likely short-term rather than chronic.  

Based on the symptoms clinically observed prior to August 6, 2008, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 50 percent.  For example, he has exhibited some occasional suicidal ideation (but no intent) and some periods where he loses his temper.  However, in the Board's view, the criteria for the next-higher 70 percent rating depict a level of impairment, when viewed as a whole, are more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include obsessional rituals, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation or intermittent speech or neglect of personal appearance and hygiene have not been demonstrated.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's most prominent PTSD symptoms are irritability and desire for isolation.  Nevertheless, the Board determines that his symptoms are not so significant so as to warrant a rating in excess of 50 percent.
Specifically, at his VA examination in December 2006, he clearly indicated that he has a strong relationship with his wife and, at that time, was also involved in raising a 9-year-old grandson.  Although he stated that he prefers to be alone and isolated, it is clear that he maintains relationships with those close to him.  Moreover, while he stated that he had no close friends at that time, it is unclear whether this is entirely due to his PTSD.  Finally, even though he indicated isolation, anger outbursts and crying spells, he still displayed the ability to respond in a positive way to positive events.  

Additionally, in the psychiatric evaluations he underwent in 2007, he still maintained a reasonably reliable social routine.  Notably, in March 2007, he stated that there has been some improvement in his mood, as well as a corresponding increase in social activity.  Even though, his wife stated that the Veteran's avoidance and nightmares had gotten worse, it is evident that he maintains some level of social functioning and, as he mentioned in July 2007, he considered his wife as part of his support structure. 

At his VA examination in December 2007, the Veteran indicated that he feels very nervous in crowds, and that he cries, yells, screams and hollers a lot of the time.  He also mentioned that he has experienced crying spells that have occurred daily.  He specifically mentioned one recent incident where he attended a crowded health fair "where there were lots of children popping balloons," causing him to "find a corner and hide."  He mentioned that he was so distressed that his wife had to drive him home.  While such symptoms are significant, the Board cannot ignore the fact that he was still able to go out and voluntarily attend an event such as a large convention where there were a considerable number of people.  The mere fact that he was able to do this on his own indicates that his socialization is less severe than that required for the next-higher 70 percent disability rating.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case the Veteran's GAF scores have been in the range of 40 to 50.  

A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Given the Veteran's symptoms, it appears to the Board that GAF scores of 40-50 are an accurate characterization.  Nevertheless, the Board does not conclude that a GAF score such as this represents symptoms so severe that a rating in excess of 50 percent is warranted, even though the symptoms are labeled "serious."  

Therefore, in view of the Veteran's symptoms indicated both in his statements and the clinical evaluations during the period from November 6, 2006 to August 6, 2008, the Board determines that they are significant, but not so severe such that a rating in excess of 50 percent is warranted during this period on appeal.  

Pursuant to a January 2011 rating decision, the Veteran's assigned disability rating was increased to 70 percent, effective August 6, 2008.  In order to be assigned the next-higher 100 percent disability rating for PTSD, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2013).

Although the relevant psychiatric symptoms for consideration are not limited to those specifically listed in the general rating formula, the criteria that are listed establish the level of impairment must be exceptionally severe for a 100 percent rating to be warranted.  With this in mind, a rating in excess of 70 percent is not for application, based on the evidence of record since August 6, 2008.  As an initial matter, the evidence does not indicate the existence of any exceptionally severe observable manifestations such as impaired thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of any kind.

For example, at a VA examination in October 2008, the Veteran stated that he felt depressed on a weekly basis and that sleeps only 4 to 5 hours per night.  He had some suicidal thoughts, but he had no real intent, and ensured that his wife controlled access to his firearms.  He stated that he was no longer interested in going out to events, and that his sexual drive was "non-existent."  While he admitted to instances where he has thrown or kicked things, there has never been any fighting.  

Upon examination, the Veteran appeared neatly groomed and appropriately dressed.  His speech was clear and coherent, and his attitude was cooperative, although his eyes were downcast.  His affect was congruent with his mood, he was fully oriented to person, place and time, and was able to perform various memory and cognitive exercises.  His thought processes and content were unremarkable.  He denied any history of hallucinations or ritualistic behavior.  The only remarkable symptom was a history of suicidal ideation, although he again denied any actual intent.  He also indicated that he requires prompting to maintain his hygiene, although he does when prompted, and his remote memory was mildly impaired. 

In a psychosocial assessment in October 2009, the Veteran stated that he enjoyed activities such as reading and walking outside to the local convenience store for exercise.  At that time, his motor functioning was observed to be normal, and there were no indication of hallucinations or delusions.  He appeared fully oriented and cooperative, and his thought content was appropriate.  His insight and judgment was normal and his memory was good.  

In October 2009, the Veteran was hospitalized for psychiatric symptoms, characterized by frequent crying spells, suicidal ideation and severe depression.  While his hospitalization suggests a worsening of symptoms, the symptoms observed during that time do not rise to the level such that a 100 percent rating would be warranted.  Specifically, although he had apparently exhibited some agitation and anxiety when he was admitted, he had calmed considerably and felt more optimistic by the time he was released.  Moreover, while he claimed that his PTSD had been exacerbated, his frustrations appeared at the psychiatric evaluation to be more related to the progress of his claim for benefits, rather than PTSD symptoms.  By the time he was discharged after short stay, he exhibited no difficulty in naming and identifying objects.  His affect was congruent and his speech was normal.  There was no observable psychomotor activity, no flight of ideas, or homicidal or suicidal ideation.  His thought process was also logical and linear.  

Since his hospitalization, the Veteran's symptoms have been relatively stable.  For example, in January 2010, he denied any suicidal ideation, was able to laugh, and stated that he remained improved since his hospitalization.  In September 2010, he stated that he still experiences panic attacks, but denied any suicidal ideation.  In December 2010, he characterized his symptoms as "stable."  

In February 2011, the Veteran underwent a VA examination in order to determine the impact of his service-connected disabilities on his employability.  While this was not specifically directed toward his disability rating for his PTSD, the examiner noted that the Veteran had complained of difficulty concentrating, feelings of hopelessness, loss of interest in activities, and persistent aches and pains.  

As the February VA examination suggested that the Veteran's PTSD symptoms had worsened, he was afforded a new VA psychiatric examination in April 2012.  On that occasion, he mentioned difficulty concentrating, an exaggerated startle response and hypervigilance.  He also mentioned a history of weekly panic attacks, mild memory loss, disturbances of mood and neglect of personal hygiene.  Upon examination, he was appropriately groomed and with a full affect.  His speech was fluent, and his thoughts were organized and goal directed.  He denied any active suicidal or homicidal ideation and showed no evidence of psychosis.  He was fully oriented and his judgment and insight appeared intact.  

At a recent psychiatric evaluation in September 2012, he stated that he engages in activities such as going shopping with his wife and attends church somewhat regularly.  Upon examination, he appeared oriented with no memory loss, neatly groomed and a restricted affect.  His speech was normal, no hallucinations or delusions were noted and he had no current suicidal ideation, although he had experienced such ideation in the past.  

When considering the Veteran's observed symptoms in their entirety, most notably at his VA examinations, the evidence does not indicate that the presence of severe objective PTSD-related symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name, or any other similar symptoms to the point where a rating in excess of 70 percent would be warranted.

The Board also concludes that there are also no other significant indications of total occupational and social impairment to the severity such that a 100 percent rating would be warranted.  Specifically, at a psychiatric evaluation in September 2008, he stated that he continued to struggle in his relationship with his wife.  However, it should be noted that they have had a long-standing marriage, and the presence of a relationship at all weighs against finding that a 100 percent disability rating is for application.  

At his VA examination in October 2008, he stated that he had been married for 38 years and his relationship has been "strained."  He stated that he rarely sees his two children, although this appears due to geographic separation and work schedules rather than any sort of psychiatric symptoms.  He also described his relationship with his brother as "distant."  At a psychiatric evaluation in September 2009, he described his relationship with his wife as "good."  He also stated that he enjoys reading and walks to the convenience store for exercise.  While he stated that he prefers isolation, he also stated that he has a peer group of family, friends and neighbors.  In both cases, while he prefers to be alone, it is clear that he has at least some modest level of social functioning.  

Although the Veteran was hospitalized in October 2009, there is no indication that his social functioning was completely incapacitated.  To the contrary, he was able to discuss his symptoms freely with the attending psychiatrists, and was able to discuss in detail his understanding and disappointment with the VA benefits process.  In fact, he stated after only a couple days of treatment that he would like to go home as soon as possible.  

In June 2010, he stated that he has his "ups and downs."  Again, he appeared upset over the VA claims process, and indicated that he would like to visit his grandchildren in California more often if he had the money.  In September 2010, he stated that he felt more comfortable going out and understood that he plays an important role in his family.  In fact, in based on statements in November 2011 and February 2012, he travelled to California for two weeks to visit his grandchildren over the Holiday Season, and appeared to enjoy seeing them.  

Finally, at his VA examination in April 2012, the Veteran indicated that he has an "intact" relationship with his wife, who was also present at the examination, even though it sometimes becomes strained due to his irritability.  He indicated that he does not keep friends, and it is difficult to see his grandchildren since the flight to California is particularly stressful.  Most of his time is spent reading books or on his computer, where he uses social media.  If somebody stops by the house, his wife entertains, and he largely remains to himself.  He continues to drive, but he rarely goes out alone.  

Overall, although the Veteran does have some impairment to his social functioning, his impairment is by no means "total" in nature.  To the contrary, he has able to socialize (although he chooses not to on occasion) and actually appears to enjoy socialization with some individuals, particularly his grandchildren.  As such, an increased rating is not warranted on this basis.

As before, the Board has also considered the GAF scores assigned during the period on appeal, which have ranged from 41-50.  A GAF of 41-50 would indicate serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

In this case, the Board finds that the GAF scores assigned accurately characterize the Veteran's symptoms.  However, despite being characterized as "serious," such symptoms do not approach the level of impairment necessary to warrant the next-higher 100 percent rating.  

As for both periods on appeal, the Board has also considered the Veteran's statements that his PTSD is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that an extraschedular evaluation is not warranted.  When considering this aspect of the claim, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  Only if such related factors are exhibited must a referral be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.
Here, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, relevant diagnostic code and general rating formula addresses both objective symptoms and social and occupational impairment.  Moreover, as was established in Mauerhan v. Principi, 16 Vet. App. 436 (2002), a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  See also Mittleider v. West, 11 Vet. App. 181 (1998).  

While the applicable diagnostic code allows for higher ratings, the Board has explained why a higher rating was not warranted.  Therefore, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  Moreover, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for PTSD is not warranted for either period on appeal.  As such, the appeal is denied.

TDIU

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  In order to warrant such a rating on a schedular basis, a there must be a single disability rated at 60 percent or more, or with at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

VA must also evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  While the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed, the impact of non-service connected disabilities or the Veteran's age are not for consideration. § 38 C.F.R. §§ 3.341(a), 4.16(b).  4.19;  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board determines that TDIU should be granted for the period from November 6, 2006 to October 7, 2008.  First, even though the Veteran's rating for his PTSD changed from 50 to 70 percent during the course of this appeal, he met the schedular requirements for TDIU throughout the entire period on appeal, as his overall disability rating has been 90 percent throughout.  Moreover, since the Veteran's PTSD and many his other service-connected disabilities relate to a single combat injury in Vietnam, they constitute a single disability for TDIU purposes.  38 C.F.R. § 4.16(a) (multiple injuries incurred "in action" are combined as a single disability for TDIU purposes).  Therefore, the requirements under 38 C.F.R. § 4.16(a) (2013) have been met.

Moreover, the Board determines that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
Significantly, at a VA examination in February 2011, the examiner concluded the Veteran was "a candidate for unemployability" based on a number of service-connected disabilities, to include his PTSD, diabetes mellitus, gunshot residuals and peripheral neuropathy in the lower extremities.  The examiner specifically noted that the Veteran's PTSD may render the Veteran "unproductive" and disqualify him from gainful employment, and that his wound residuals and diabetes mellitus would significantly restrict his ability to perform any kind of physical labor. 

The Veteran underwent a second series of VA examinations related to his employability in April 2012.  After evaluations of his diabetes, peripheral neuropathy and residuals of his combat wound, the VA examiner opined that none of these disorders alone would render the Veteran unemployable.  However, in the Board's opinion, the collective impact of these disorders is much more significant, and would likely combine to render him unemployable.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Moreover, TDIU would also likely be warranted based solely on the effects of the Veteran's PTSD symptoms.  Notably, a VA psychiatrist concluded in April 202 that the "intensity and frequency" of the Veteran PTSD symptoms "preclude his ability to obtain and maintain gainful employment."  

Recognition is given to the fact that these VA examinations occurred after the relevant period on appeal.  However, it would appear that the impact Veteran's disabilities on his employability have been largely constant throughout the period on appeal.  Thus, if his disabilities rendered the Veteran unemployable in 2011, they likely also would have rendered him unemployable in 2006.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date").  Therefore, when resolving all reasonable doubt in the Veteran's favor, TDIU is warranted for the period on appeal.  













(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 50 for PTSD for the period from November 6, 2006 to August 6, 2008, is denied.  

An initial rating in excess of 70 for posttraumatic stress disorder (PTSD) for the period since August 6, 2008, is denied.  

A total disability rating based on individual unemployability due to service-connected disabilities is granted from November 6, 2006, subject to the regulations governing the payment of monetary awards.  



______________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


